                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:92-CR-319
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
ORLANDO SANCHEZ,                           :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 26th day of November, 2019, upon consideration of the

motion (Doc. 296) filed pro se by defendant Orlando Sanchez (“Sanchez”), seeking

permission to proceed in forma pauperis in connection with his notice (Doc. 295) of

appeal filed on today’s date, and it appearing that Sanchez has been found by this

court to be financially unable to obtain counsel, (Docs. 256, 263), and that he may

thus continue to proceed on appeal in in forma pauperis status without further

authorization, see FED. R. APP. P. 24(a)(3), it is hereby ORDERED that Sanchez’s

motion (Doc. 296) is GRANTED to the extent that he is authorized under the

Federal Rules of Appellate Procedure to continue on appeal in in forma pauperis

status.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
